Citation Nr: 1624420	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  16-35 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

There is no evidence of record that the RO has yet issued a statement of the case since receiving the Veteran's March 2015 notice of disagreement with the denial of his attempt to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  Thus, the Board must remand the issue for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:  

The RO must provide the Veteran a statement of the case on the claim of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over the increased rating issue, a timely substantive appeal to the December 2014 rating decision denying this claim must be filed.  If the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

